Citation Nr: 1422153	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-09 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, including as secondary to a service-connected right knee disability.  

2.  Entitlement to service connection for a bilateral ankle disability, including as secondary to a service-connected right knee disability.  

3.  Entitlement to service connection for a right hip disability, including as secondary to a service-connected right knee disability.  

4.  Whether a rating reduction from 30 percent to 10 percent for a right knee disability based on instability was proper.

5.  Entitlement to an increased rating for a right knee disability based on instability.  

6.  Entitlement to an initial increased rating for a right knee disability based on limitation of motion, currently rated as 10 percent disabling.  

7.  Entitlement to a compensable rating for multiple scars of the right knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas dated in December 2009, March 2011, and August 2012.  The Veteran testified at a videoconference hearing before the Board in February 2014.

The issues of entitlement to service connection for a low back disability, entitlement to service connection for a bilateral ankle disability, entitlement to service connection for a right hip disability, entitlement to increased ratings for a right knee disability, and entitlement to a compensable rating for multiple scars of the right knee are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A June 1993 rating decision increased the Veteran's disability rating for a right knee disability from 10 to 30 percent, effective March 17, 1993.  

2.  A September 2009 rating decision proposed to reduce the disability rating for a right knee disability from 30 percent to 0 percent.  The Veteran was notified of the proposed reduction in October 2009 and was notified that he had 30 days to request a hearing and 60 days to submit additional evidence. 

3.  A December 2009 rating decision reduced the disability rating for the Veteran's right knee disability from 30 percent to 0 percent, effective March 1, 2010.  The 30 percent rating was in effect for more than five years prior to the reduction. 

4.  A March 2011 rating decision increased the disability rating for the right knee disability to 10 percent, effective March 1, 2010.  

5.  The competent evidence does not show that the right knee disability demonstrated material improvement which was maintained under the ordinary conditions of life.


CONCLUSION OF LAW

The reduction in the rating assigned for the Veteran's right knee disability from 30 to 10 percent effective March 1, 2010, was not proper, and restoration of a 30 percent rating is warranted.  38 U.S.C.A. § 1155, 5112(b)(6) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.105(e), 3.344(c), 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran requests restoration of a 30 percent rating for a service-connected right knee disability based on instability.

A February 1985 rating decision granted service connection for a right knee disability and assigned a 0 percent rating based on instability, effective March 14, 1984.  A September 1986 rating decision increased the rating from 0 percent to 10 percent, effective June 23, 1986.  A June 1993 rating decision increased the rating from 10 percent to 30 percent, effective March 17, 1993.  A September 2007 rating decision awarded a temporary 100 percent rating based on surgical and other treatment necessitating convalescence effective from June 7, 2007, to July 31, 2007; a 30 percent rating was assigned effective August 1, 2007.  A December 2009 rating decision reduced the rating from 30 percent to 0 percent, effective March 1, 2010.  A March 2011 rating decision increased the rating from 0 percent to 10 percent effective March 1, 2010.  An August 2012 rating decision assigned a separate 10 percent rating for limitation of motion of the right knee, effective July 5, 2012.

The Veteran argues that his right knee disability has worsened and that the disability rating should not have been reduced from 30 percent to 10 percent. 

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2013).  In the advance written notice, the beneficiary will be informed of the right for a pre-determination hearing, and if a timely request for a hearing is received within 30 days, benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1) (2013). 

The record shows that in an October 2009 letter, the Veteran was notified of a proposal to reduce the disability rating assigned for his right knee disability.  He was notified that he had 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level, and that if he did not respond within those 60 days, his disability rating would be reduced.  The record shows that the Veteran responded to the October letter in November 2009, stating that he disagreed with the decision on his right knee disability.  The Veteran did not request a pre-determination hearing. 

Evaluating the chronology of the process described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond. 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  38 C.F.R. § 3.344(a)(b) (2013).  Those regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.   Those considerations are applicable for ratings which have continued for long periods, five years or more, at the same level, and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in those disabilities will warrant a reduction in rating.  Similar protections are afforded to veterans who have been awarded a total rating based on unemployability.  38 C.F.R. § 3.343 (2013). 

Under those criteria regarding reductions, the RO must find the following:  (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly shows a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a),(b) (2013); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993). 

In this case, the 30 percent disability rating for a right knee disability was in effect for more than five years, from March 17, 1993, to February 28, 2010.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) are applicable.  38 C.F.R. § 3.344(c) (2013). 

An examination disclosing improvement will warrant reduction in the rating.  38 C.F.R. § 3.344(c) (2013).  The question is thus whether an examination showed an improvement warranting reduction in the rating. 

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2013).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).  For the purpose of rating disability from arthritis, the knees are considered major joints.  38 C.F.R. § 4.45 (2013).

The Veteran's right knee disability has been rated as 10 percent disabling under Diagnostic Code 5257 which pertains to impairment of the knee caused by recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2013).

The Board notes that normal knee joint motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II (2013).

Diagnostic Code 5257 pertains to other impairment of the knee caused by recurrent subluxation or lateral instability.  A 10 percent rating is warranted when slight.  A 20 percent rating is warranted when moderate.  A 30 percent rating is warranted when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  Use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.

The Board will consider whether the reduction from 30 percent to 10 percent was proper.  That evaluation involves consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, and an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2013).  

The Veteran's disability rating for a right knee disability was originally increased from 10 percent to 30 percent based upon an April 1993 VA examination.  At that time, the Veteran complained of increasing knee pain and episodes of giving way with resulting falls.  Physical examination revealed that the Veteran ambulated with a cane.  Range of motion revealed 0 degrees of extension and 125 degrees of flexion.  Laxity was noted in the anterior cruciate ligament and medial collateral ligament.  There was crepitation, soft tissue thickening, and joint effusion.  The examiner diagnosed the Veteran with anterior cruciate ligament deficient knee with early osteoarthritis and degenerative changes in the lateral knee joints and patellofemoral joint.  

In August 2009, following a surgical procedure on the Veteran's right knee, the RO requested a VA examination to determine the level of severity of the Veteran's right knee disability.  

At a September 2009 VA examination, the Veteran reported right knee pain, weakness, difficulty going up stairs, effusion, swelling, and tenderness.  Physical examination revealed that the Veteran ambulated with an antalgic gait.  Range of motion testing revealed 5 degrees of extension and 95 degrees of flexion.  There was some soft tissue swelling and some tenderness to palpation.  There was no instability, redness, heat, abnormal movements, or laxity.  There was no guarding, deformity, malalignment, drainage, weakness, or ankylosis.  Additionally, there was no additional loss of motion caused by pain, fatigue, weakness, lack of endurance, or incoordination.  

Private treatment reports from various providers show treatment for right knee pain from 2004 to 2011.  The treatment for the Veteran's right knee included cortisone and Hyalgan injections in the knee to aid with pain management.  He underwent an arthroscopic debridement and chondroplasty of multiple compartments in June 2007.   

The Veteran testified at the February 2014 video conference hearing that while the results of the September 2009 VA examination showed an improvement in his right knee disability, the examination took place soon after he had an injection in his knee, which temporarily improved his right knee functioning.  He indicated that while the injections provided him temporary pain relief and improvement of his symptoms, the injections ultimately wore off resulting in pain and deterioration of the knee.  He indicated that his right knee disability had continued to worsen and had not improved at the time of the reduction.  
While the September 2009 VA examination shows a material improvement in the Veteran's right condition, a review of the competent evidence of record does not establish that the material improvement found will be maintained under the ordinary conditions of life.  The evidence of record shows that the Veteran continues to seek treatment for his right knee and requires injections in order to function.  Moreover, while the injections provide the Veteran with temporary relief, the relief is not permanent and the Veteran's symptoms increase as the effectiveness of the injections wear off.  The Veteran has credibly shown that the examination on which the reduction was based occurred during a time of temporary improvement due to an injection.  In fact, following the reduction from 30 percent to 0 percent, the Veteran was shortly thereafter increased to a 10 percent rating for instability and a 10 percent rating for limitation of motion of the knee.  That shows that any improvement was not maintained under the circumstance of everyday life.

Therefore, the Board finds that the evidence does not support the decision to reduce the Veteran's rating because the evidence does not show that the material improvement of the Veteran's knee found will be maintained under the ordinary conditions of life.  Accordingly, a 30 percent rating for the Veteran's service-connected right knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 is restored, effective from March 1, 2010. 


ORDER

The rating reduction from 30 percent to 10 percent for a right knee disability (anterior cruciate ligament tear) was not proper, and a 30 percent rating for a right knee disability based on instability is restored effective March 1, 2010.  To that extent, the claim is granted.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the remaining claims can be reached.  

At the time of the February 2014 videoconference hearing, the Veteran testified that his service-connected right knee disability had increased in severity since the time of the last VA examination in July 2012.  He also reported that his right knee surgical scars were large and painful.  Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to rate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  In order to properly adjudicate the claims, VA examinations should be obtained to determine the current nature and severity of the service-connected right knee disability and right knee scars.  

With regard to the claims for service connection, the Veteran testified that he had a low back disability, a bilateral ankle disability, and a right hip disability as a result of his service-connected right knee disability.  He reported that his private physician told him that his back problems were related to his altered gait from his knee disability.  He also indicated that he had received massage therapy for his ankles.  He testified that he had an altered gait which impacted all three claimed disabilities.  

In initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been provided a VA examination to determine the etiology of claimed low back, bilateral ankle, and right hip disabilities.  The Board finds that a VA examination should be obtained to ascertain the etiology of the claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected right knee disability.  The examiner must review the claims file and note that review in the report.  The examiner should specifically address the following:

a)  All necessary tests and studies, including range of motion studies using a goniometer, should be conducted. 

b)  Discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use or on flare-up, and provide an opinion as to how those factors result in any additional limitation of function.  The examiner should specifically address the Veteran's functional loss due to flare ups and offer an opinion as to whether there are additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.

c)  State whether there is recurrent lateral instability or subluxation and state the severity if found.

d)  Describe all right knee scars in detail.  Any symptoms or additional functional loss due to scarring should be specifically noted.  The examiner should state the number and dimensions of any scars and whether they are unstable or painful.

e)  State what impact, if any, the Veteran's right knee disability and right knee scars have on his activities of daily living, including his ability to obtain and maintain employment.  

2.  Schedule the Veteran for the appropriate VA examinations to determine the etiology of claimed low back, bilateral ankle, and right hip disabilities.  Any indicated tests, including x-rays, should be accomplished.  The examiner should review the claims file and note that review in the report.  The examiner should provide the following information:

a)  Diagnose any current disability of the low back, bilateral ankles, and right hip.  

b)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed low back, bilateral ankle, and right hip disabilities were incurred during service or are otherwise related to service.  

c)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed low back, bilateral ankle, and right hip disabilities were caused or aggravated by the Veteran's service-connected right knee disability.  The examiner should provide a complete rationale for the opinion.  

3.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


